Citation Nr: 0819380	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-24 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

When the case was before the Board in November 2007, it was 
remanded for additional development.


REMAND

The veteran's claim was remanded in November 2007 so that, 
among other things, the veteran could be afforded a VA 
examination to ascertain the current nature and severity of 
his PTSD.  The most recent documentation in the claims files 
is a March 2008 letter from the Appeals Management Center 
(AMC) to the veteran informing him that arrangements were 
being made for him to be provided a VA examination.

The record before the Board does not include the report of 
any such examination or any documentation indicating that the 
veteran failed to appear for a scheduled examination.  
Moreover, although additional pertinent evidence was received 
while this case was in remand status, the record does not 
reflect that the originating agency has readjudicated the 
veteran's claim.

In a case such as this, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App 268 (1998).

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  If the examination referenced in the 
March 2008 letter was performed, the 
examination report should be associated 
with the claims files.  

2.  If the examination was not performed 
because of the veteran's failure to appear 
without good cause, documentation of such 
should be associated with the claims 
files.

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent medical evidence that has not 
already been associated with the claims 
files, to include any pertinent VA 
treatment records for the period since 
February 2008.

4.  If the required VA examination was not 
performed because the veteran failed to 
appear for the examination with good 
cause, he should be afforded a VA 
examination by a psychiatrist or a 
psychologist to determine the current 
degree of severity of his PTSD and the 
etiology of any other acquired psychiatric 
disorder(s) that he currently has.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should identify all current 
manifestations of the veteran's PTSD.

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment resulting 
from the service-connected PTSD.  In 
addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance of 
the score assigned.

To the extent possible, the manifestations 
of the service- connected PTSD should be 
distinguished from those of any other 
psychiatric disorder found to be present. 
In addition, the examiner should provide 
an opinion with respect to each additional 
acquired psychiatric disorder found to be 
present, if any, whether it represents a 
progression of the previously diagnosed 
PTSD or a separate disorder.  If it is 
determined to represent a separate 
disorder, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to 
service or was caused or chronically 
worsened by the service-connected 
psychiatric disability.

The rationale for all opinions expressed 
must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence and in light of 
all applicable legal criteria.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a Supplemental Statement of the Case and 
given the requisite opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



